Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Arguments
Applicant's arguments filed 12/07/2020 have been fully considered
Applicant argues that the amendments to the claims over the 112b rejection.  In response to the argument, Examiner respectfully agrees. 
Applicant argues (pp 15-18) that none of cited references, taken alone or in combination, do not disclose or suggest “responsive to determining that the second operation is required to be performed by the second electronic device based on the URL information of the content to be shared to view the content to be shared, acquiring a screenshot of the content to be shared”.  
In response to the argument, Examiner respectfully disagrees.  Although, Lindberg does not teach on determining that a second operation is required, Lindberg teaches that in some embodiments the icon (snapshot image) will be sent with the necessary data for the other user to access desired shared content.  It is clear that this action is done in response to determining that a second operation is required.  Lindberg teaches on a sharing module and where the other (second) user might not have a sharing module.  See Lindberg, [0034] The share module 125 that the other user also include a share module 125. In some embodiments, the message includes data that indicates an application and its state, such as the network resource 133 and its state 135, so that the user of the receiving node can access the application in the same state.  Also, see Fig 4A, "Capture Screenshot" step 409, "Generate share message with data indicating screenshot application and application state" step 410.    
Applicant argues (pp 18-19) that none of cited references, taken alone or in combination, do not disclose or suggest “responsive to detecting a sharing request triggered by a first user, determining whether a second operation, in addition to a first operation, is required to be performed by a second electronic device based on uniform resource locator (URL) information of content to be shared to view the content to be shared, wherein the first operation comprises opening a page corresponding to the URL information of the content to be shared; and the second operation comprises logging into the page corresponding to the URL information of the content to be shared, or accessing a same network as the first electronic device,” as recited in amended claim 1.  
In response to the argument, Examiner respectfully disagrees.  
Lindberg teaches “wherein the first operation comprises opening a page corresponding to the URL information of the content to be shared; and the second operation comprises logging into the page corresponding to the URL information of the content to be shared”.   Lindberg teaches on first operation, on opening a page corresponding to URL information to be shared.  See Lindberg, [0042] “The application client interface module 207 is configured to allow the share module to determine the current state for a client process, such as a browser, on the local 
Lindberg also teaches “and the second operation comprises logging into the page corresponding to the URL information of the content to be shared, or accessing a same network as the first electronic device.”  Lindberg teaches that the second operation requires login information in order to access the shared content.  See Lindberg, [0065] “The application state captured during step 405 is indicated in field 227 by the actual state of both the local client and the resource server, or by a pointer to a data structure on the resource, and various credentials to gain access to the network resource or its content or hidden/private files, or by the data appended to a URL to cause the service to assume a certain state”.
Ferdowsi teaches “responsive to detecting a sharing request triggered by a first user, determining whether a second operation, in addition to a first operation, is required to be performed by a second electronic device based on uniform resource locator (URL) information of content to be shared to view the content to be shared”.  Ferdowsi teaches that it is determined whether the second user will require a second operation (login access) as well as a first operation (clicking on the provide URL link which opens the webpage).  See Ferdowsi, "Devices associated with the same user or having access to the same shared folder can determine whether provides links and enables file access by users other than those who initially provided the files, Col 4 ln 33-35” and “The sharing module 105 further comprises a link generation module 230 for generating links and specifying corresponding file sets to be shared, a link distribution module 240 for facilitating distribution of the links to other users, Col 4 ln 43-46".
Applicant argues (pp 14-15) that a prima facie case has not been established.  In response to the argument, Examiner disagrees.  The subject matter of the independent claims, as a whole, would have been obvious in view of Lindberg and Ferdowsi.  The combination of Lindberg and Ferdowsi would not only be obvious but expected.  Ferdowsi teaches determining whether the devices are on separate networks and providing a URL link for sharing data (Col 4 ln 17-46 above).  Lindberg teaches on detecting a sharing request, a first user sharing a snapshot (which contains an URL) in order to allow a second user to access the content to be shared.  It would have been obvious to take the teachings of determining whether the devices are on separate networks, and providing a URL link for sharing data in Ferdowsi and expect those same results in Lindberg with detecting a sharing request and sharing a snapshot (with a URL) in order to allow a second user to access the content to be shared.  Further, Lindberg and Ferdowsi are in the same category/class as the claimed invention. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Please see updated rejection below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8-9, 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2010/0274858 (Lindberg) in view of US Patent 9,049,176 (Ferdowsi).

Regarding Claim 1:
Lindberg teaches A method for sharing information, implemented by a first electronic device (Fig 1, [0026] node 121a or node 121b), comprising: detecting a sharing request triggered by a first user (Fig 4, "Receive user input to share current application" step 403) ([0060] In step 403, user input is received that indicates a current application on the local device is to be shared with another device on the network),
wherein the first operation comprises opening a page corresponding to the URL information of the content to be shared ([0042] The application client interface module 207 is included in some embodiments, and configured to allow the share module to determine the current state for a client process, such as a browser, on the local device that communicates with 
and the second operation comprises logging into the page corresponding to the URL information of the content to be shared, or accessing a same network as the first electronic device ([0065] In step 413, a share message, such as share message 221, is generated. The share message includes data that indicates the screenshot, the application and the application state.  The screenshot icon or the thumbnail icon or a pointer to a screenshot icon saved at a network resource is included in share screenshot field 223 to indicate the screenshot icon. The URL of the network resource is stored in the network resource address 225.  The application state captured during step 405 is indicated in field 227 by the actual state of both the local client and the resource server, or by a pointer to a data structure on the resource, and various credentials to gain access to the network resource or its content or hidden/private files, or by the data appended to a URL to cause the service to assume a certain state);
responsive to determining that the second operation is required to be performed by the second electronic device (Fig 1, [0026] node 121a or node 121b) based on the URL information (screenshot with URL [0077]) of the content to be shared to view the content to be shared, acquiring a screenshot of the content to be shared (Fig 4A, "Capture Screenshot" step 409, 
and sending the screenshot of the content to be shared to the second electronic device (Fig 1, [0026] node 121a or node 121b) to enable a second user of the second electronic device to view the content to be shared based on the screenshot of the content to be shared (MMS viewer shows the screenshot with the song title and logo and the network resource server URL with data for the server, e.g., URLX/?Song Y, to UserB.  The URL includes the prefix www so that the recipient user's device recognizes a web server and automatically launches the local browser, [0077] ln 2-7).  A screenshot is sent that contains all the information necessary for the second user, UserB to access the song.
Lindberg does not teach responsive to detecting a sharing request triggered by a first user, determining whether a second operation, in addition to a first operation, is required to be performed by a second electronic device based on uniform resource locator (URL) information of content to be shared to view the content to be shared.
Ferdowsi teaches, in the same field of endeavor, that users can specify that a file set comprising their files, folders, or other content owned by the users should be made accessible via a link, such as a uniform resource locator (URL), Abstract ln 1-3.
Ferdowsi also teaches responsive to detecting a sharing request triggered by a first user, determining whether a second operation, in addition to a first operation, is required to be performed by a second electronic device based on uniform resource locator (URL) information of content to be shared to view the content to be shared (Devices associated with the same user can determine whether they are on the same local area network, and if so establish a secure connection through peer-to-peer transfer of files, Col 4 ln 17-21.  The file access server 100 comprises a sharing module 105 that provides links and enables file access by users other than those who initially provided the files, Col 4 ln 33-35.  The sharing module 105 further comprises a link generation module 230 for generating links and specifying corresponding file sets to be shared, a link distribution module 240 for facilitating distribution of the links to other users.  The sharing database might comprise a set of pairs, each pair mapping a particular file set to a unique link (e.g., a URL) by which the file set can be accessed., Col 4 ln 43-55).   
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention, to modify Lindberg per Ferdowsi, so as to include responsive to detecting a sharing request triggered by a first user, determining whether a second operation, in addition to a first operation, is required to be performed by a second electronic device based on uniform resource locator (URL) information of content to be shared to view the content to be shared.  It would have been advantageous to include these details as discussed above, as this would allow the invention to automatically determine whether to start sharing securely (same network) or provide alternate (snapshot, URL) method for sharing as this would eliminate unnecessary processing.  See Ferdowsi, “Devices associated with the same user or having access to the same shared folder can determine whether they are on the same local area network, and if so establish a secure connection through peer-to-peer transfer of files”, Col 4 ln 17-21. 


Lindberg (as modified by Ferdowsi) teaches the invention of claims 1, 9 as described.
Lindberg teaches wherein sending the screenshot of the content to be shared to the second electronic device comprises: sending the screenshot and the URL information of the content to be shared to the second electronic device (MMS viewer shows the screenshot with the song title and logo and the network resource server URL with data for the server, e.g., URLX/?Song Y, to UserB.  The URL includes the prefix www so that the recipient user's device recognizes a web server and automatically launches the local browser, [0077] ln 2-7).  A screenshot is sent that contains all the information necessary for the second user, UserB to access the song. 	

Regarding Claim 9:
Lindberg teaches A first electronic device (Fig 1, [0026] node 121a or node 121b), comprising: 
a processor (Fig 6, Processor 602, ROM 606, Memory 604 and Storage Device 608);
a transmitter (Fig 6, Electronic Device 600, The communications interface 670 includes a radio band electromagnetic transmitter and receiver called a radio transceiver, [0097] ln 28-31);
a memory configured to store instructions executable by the processor; wherein the processor is configured to (Fig 6, Processor 602, ROM 606, Memory 604 and Storage Device 608, in electronic device 600),  
detecting a sharing request triggered by a first user (Fig 4, "Receive user input to share current application" step 403) (Fig 1, one or more user nodes include a share module 125.  The share module 125 allows a user to capture an icon on a visual display and send it in a message to a node of another user by way of the message service module 109, [0034] ln 1-5),

and the second operation comprises logging into the page corresponding to the URL information of the content to be share, or accessing a same network as the first electronic device ([0065] In step 413, a share message, such as share message 221, is generated. The share message includes data that indicates the screenshot, the application and the application state.  The screenshot icon or the thumbnail icon or a pointer to a screenshot icon saved at a network resource is included in share screenshot field 223 to indicate the screenshot icon. The URL of the network resource is stored in the network resource address 225.  The application state captured during step 405 is indicated in field 227 by the actual state of both the local client and the resource server, or by a pointer to a data structure on the resource, and various credentials to gain access to the network resource or its content or hidden/private files, or by the data appended to a URL to cause the service to assume a certain state),

and the transmitter ([0097]) is configured to send the screenshot, acquired by the processor, of the content to be shared to the second electronic device to enable a second user of the second electronic device to view the content to be shared based on the screenshot of the content to be shared (MMS viewer shows the screenshot with the song title and logo and the network resource server URL with data for the server, e.g., URLX/?Song Y, to UserB.  The URL includes the prefix www so that the recipient user's device recognizes a web server and automatically launches the local browser, [0077] ln 2-7).  A screenshot is sent that contains all the information necessary for the second user, UserB to access the song.
Lindberg does not teach responsive to detecting a sharing request triggered by a first user, determining whether a second operation, in addition to a first operation, is required to be performed by a second electronic device based on uniform resource locator (URL) information of content to be shared to view the content to be shared.
Ferdowsi teaches responsive to detecting a sharing request triggered by a first user, determining whether a second operation, in addition to a first operation, is required to be performed by a second electronic device based on uniform resource locator (URL) information can determine whether they are on the same local area network, and if so establish a secure connection through peer-to-peer transfer of files, Col 4 ln 17-21.  The file access server 100 comprises a sharing module 105 that provides links and enables file access by users other than those who initially provided the files, Col 4 ln 33-35.  The sharing module 105 further comprises a link generation module 230 for generating links and specifying corresponding file sets to be shared, a link distribution module 240 for facilitating distribution of the links to other users.  The sharing database might comprise a set of pairs, each pair mapping a particular file set to a unique link (e.g., a URL) by which the file set can be accessed., Col 4 ln 43-55).   
The motivation to combine Lindberg with Ferdowsi is the same as for Claim 1. 

Regarding Claim 17:
Lindberg teaches A non-transitory computer-readable storage medium having stored thereon a computer program that, when executed by a processor (Fig 6, Processor 602, ROM 606, Memory 604 and Storage Device 608, in electronic device 600) of a first electronic device (Fig 1, [0026] node 121a or node 121b), causes the first electronic device to perform a method comprising:  
detecting a sharing request triggered by a first user (Fig 4, "Receive user input to share current application" step 403) (Fig 1, one or more user nodes include a share module 125.  The share module 125 allows a user to capture an icon on a visual display and send it in a message to a node of another user by way of the message service module 109, [0034] ln 1-5),

and the second operation comprises logging into the page corresponding to the URL information of the content to be shared, or accessing a same network as the first electronic device ([0065] In step 413, a share message, such as share message 221, is generated. The share message includes data that indicates the screenshot, the application and the application state.  The screenshot icon or the thumbnail icon or a pointer to a screenshot icon saved at a network resource is included in share screenshot field 223 to indicate the screenshot icon. The URL of the network resource is stored in the network resource address 225.  The application state captured during step 405 is indicated in field 227 by the actual state of both the local client and the resource server, or by a pointer to a data structure on the resource, and various credentials to gain access to the network resource or its content or hidden/private files, or by the data appended to a URL to cause the service to assume a certain state);

and sending the screenshot of the content to be shared to the second electronic device to enable a second user of the second electronic device to view the content to be shared based on the screenshot of the content to be shared (MMS viewer shows the screenshot with the song title and logo and the network resource server URL with data for the server, e.g., URLX/?Song Y, to UserB.  The URL includes the prefix www so that the recipient user's device recognizes a web server and automatically launches the local browser, [0077] ln 2-7).  A screenshot is sent that contains all the information necessary for the second user, UserB to access the song.
Lindberg does not teach responsive to detecting a sharing request triggered by a first user, determining whether a second operation, in addition to a first operation, is required to be performed by a second electronic device based on uniform resource locator (URL) information of content to be shared to view the content to be shared.
Ferdowsi teaches responsive to detecting a sharing request triggered by a first user, determining whether a second operation, in addition to a first operation, is required to be performed by a second electronic device based on uniform resource locator (URL) information can determine whether they are on the same local area network, and if so establish a secure connection through peer-to-peer transfer of files, Col 4 ln 17-21.  The file access server 100 comprises a sharing module 105 that provides links and enables file access by users other than those who initially provided the files, Col 4 ln 33-35.  The sharing module 105 further comprises a link generation module 230 for generating links and specifying corresponding file sets to be shared, a link distribution module 240 for facilitating distribution of the links to other users.  The sharing database might comprise a set of pairs, each pair mapping a particular file set to a unique link (e.g., a URL) by which the file set can be accessed., Col 4 ln 43-55).   
The motivation to combine Lindberg with Ferdowsi is the same as for Claim 1. 

Claims 5, 13 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2010/0274858 (Lindberg) in view of US Patent 9,049,176 (Ferdowsi) further in view of US Patent 9,210,210 (Lee).
 
Regarding Claims 5, 13:
Lindberg (as modified by Ferdowsi) teaches the invention of claims 1, 9 as described.
Lindberg does not teach responsive to determining that the first user is in the logged-in state, determining that the second operation is required to be performed by the second electronic device based on the URL information of the content to be shared to view the content to be shared.

The motivation to combine Lindberg with Ferdowsi is the same as for claim 1.
Lindberg (as modified by Ferdowsi) does not teach determining whether the first user is in a logged-in state, wherein the logged-in state is a state after logged in with account information of the first user.
Lee teaches, in the same field of endeavor, A method of storing a preview image of a document shared over a social media service, Abstract ln 1-2.
Lee also teaches determining whether the first user is in a logged-in state, wherein the logged-in state is a state after logged in with account information of the first user (A user may use client computer 102 to log into cloud storage service 106 using a username and password or other login mechanism and access data files owned by the user. Each document in cloud storage service 106 may be associated with a unique URL, Col 4-5 ln 67, 1-4).  This shows that the user is determined to not be in a private network, but logged into the cloud (not private) network.  
.

Claims 2-3, 10-11, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2010/0274858 (Lindberg) in view of US Patent 9,049,176 (Ferdowsi) further in view of US Patent 9,306,950 (Yasukawa).

Regarding Claims 2, 10, 18:
Lindberg (as modified by Ferdowsi) teaches the invention of claim 1, 9, 17 as described.
Lindberg (as modified by Ferdowsi) does not teach determining whether a network in which the first electronic device is located is a private network; and responsive to determining that the network in which the first electronic device is located is the private network, when a network in which the second electronic device is located is not the private network, determining that the second operation is required to be performed by the second electronic device based on the URL information of the content to be shared to view the content to be shared.    

Yasukawa also teaches wherein determining whether the second operation is required to be performed by the second electronic device based on the URL information of the content to be shared to view the content to be shared comprises: determining whether a network in which the first electronic device is located is a private network (A request is received from the application to get the target resource in the private network.  It is checked if a user of the device is authorized to access the server and a session anchor is identified, Col 3 ln 53-57);
and responsive to determining that the network in which the first electronic device is located is the private network, when a network in which the second electronic device is located is not the private network, determining that the second operation is required to be performed by the second electronic device based on the URL information of the content to be shared to view the content to be shared (A session URL is received in response to said instantiating and a mapping between an URL of the target resource and a session URL issued by said session anchor is performed.  It is then determined whether the device and the target resource is on the same LAN such that the application can access the target resource directly if they are on the same LAN, or such that the application can access the target resource via the session anchor by using the session URL if they are not on the same LAN, Col 3 ln 53-57).
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention, to modify Ferdowsi by Yasukawa, so as to include wherein determining whether the second operation is required to be performed by the second electronic device based on the URL information of the content to be shared to view the 

Regarding Claims 3, 19:
Lindberg (as modified by Ferdowsi & Yasukawa) teaches the invention of claims 2, 18 as described.
Lindberg (as modified by Ferdowsi) does not teach before determining whether the second operation is required to be performed by the second electronic device based on the URL information of the content to be shared to view the content to be shared, sending a request message to the second electronic device, wherein the request message is to request an indication whether the network in which the second electronic device is located is the private network; and  receiving response information sent by the second electronic device, wherein the response information indicates whether the network in which the second electronic device is located is the private network. 

and receiving response information sent by the second electronic device, wherein the response information indicates whether the network in which the second electronic device is located is the private network (A session URL is received in response to said instantiating and a mapping between an URL of the target resource and a session URL issued by said session anchor is performed.  It is then determined whether the device and the target resource is on the same LAN such that the application can access the target resource directly if they are on the same LAN, or such that the application can access the target resource via the session anchor by using the session URL if they are not on the same LAN, Col 3 ln 53-57).
The motivation to combine Lindberg (as modified by Ferdowsi) with Yasukawa is the same as for Claim 2.

Regarding Claim 11:
Lindberg (as modified by Ferdowsi & Yasukawa) teaches the invention of claim 10 as described.
Lindberg teaches on a first electronic device (Fig 1, [0026] node 121a or node 121b) wherein the transmitter is further configured to send a request to the second electronic device 
Lindberg (as modified by Ferdowsi) does not teach send a request message to the second electronic device, wherein the request message is to request an indication whether the network in which the second electronic device is located is the private network; receive response information sent by the second electronic device, wherein the response information indicates whether the network in which the second electronic device is located is the private network.
Yasukawa teaches send a request message to the second electronic device, wherein the request message is to request an indication whether the network in which the second electronic device is located is the private network (A request is received from the application to get the target resource in the private network.  It is checked if a user of the device is authorized to access the server and a session anchor is identified, Col 3 ln 53-57);
receive response information sent by the second electronic device, wherein the response information indicates whether the network in which the second electronic device is located is the private network (A session URL is received in response to said instantiating and a mapping between an URL of the target resource and a session URL issued by said session anchor is performed.  It is then determined whether the device and the target resource is on the same LAN such that the application can access the target resource directly if they are on the same LAN, or such that the application can access the target resource via the session anchor by using the session URL if they are not on the same LAN, Col 3 ln 53-57).
.

Claims 4, 7, 12, 15, 20 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2010/0274858 (Lindberg) in view of US Patent 9,049,176 (Ferdowsi) further in view of US Patent 9,306,950 (Yasukawa) more in view of US Patent 9,210,210 (Lee).

Regarding Claims 4, 12, 20:
Lindberg (as modified by Ferdowsi & Yasukawa) teaches the invention of claims 2, 10, 18 as described.
Lindberg (as modified by Yasukawa) does not teach responsive to determining that the first user is in the logged-in state, determining that the second operation is required to be performed by the second electronic device based on the URL information of the content to be shared to view the content to be shared.
Ferdowsi teaches responsive to determining that the first user is in the logged-in state, determining that the second operation is required to be performed by the second electronic device based on the URL information of the content to be shared to view the content to be shared (Devices associated with the same user or having access to the same shared folder can determine whether they are on the same local area network, and if so establish a secure connection through peer-to-peer transfer of files (the second operation is not required if they are on the same network).  The link generation module 230 generates a link corresponding to the file set specified by the user requesting the sharing and generates a file set descriptor describing the file set to be shared and a unique URL that serves as the link, Col 4-5 ln 17-67, 1-4.  The user may distribute 
The motivation to combine Lindberg (as modified by Yasukawa) with Ferdowsi is the same as for claim 1.
Lindberg (as modified by Ferdowsi & Yasukawa) does not teach responsive to determining that the network in which the first electronic device is located is not the private network, determining whether the first user is in a logged-in state, wherein the logged-in state is a state after logged in with account information of the first user.
Lee teaches responsive to determining that the network in which the first electronic device is located is not the private network, determining whether the first user is in a logged-in state, wherein the logged-in state is a state after logged in with account information of the first user (A user may use client computer 102 to log into cloud storage service 106 using a username and password or other login mechanism and access data files owned by the user. Each document in cloud storage service 106 may be associated with a unique URL, Col 4-5 ln 67, 1-4).  The user logs into the cloud using a username and password which is associated with an URL.  This shows that the user is determined to not be in a private network, but logged into the cloud (not private) network.
The motivation to combine Lindberg (as modified by Ferdowsi & Yasukawa) with Lee is the same as for Claim 5.


Lindberg (as modified by Ferdowsi & Yasukawa & Lee) teaches the invention of claims 4, 12 as described.
Lindberg (as modified by Ferdowsi & Yasukawa) does not teach wherein determining whether the first user is in the logged-in state comprises: extracting a URL feature from the URL information of the content to be shared; and  determining whether the first user is in the logged-in state based on the URL feature.  
Lee teaches wherein determining whether the first user is in the logged-in state comprises: extracting a URL feature from the URL information of the content to be shared (The method includes associating the thumbnail image with a URL, where the URL has an access control list that includes the first user, and sending the URL from the server to the social media service, Col 2 ln 24-27).  The URL has an access control list and the thumbnail (document image) is associated with this URL.
and determining whether the first user is in the logged-in state based on the URL feature (A user may use client computer 102 to log into cloud storage service 106 using a username and password or other login mechanism and access data files owned by the user. Each document in cloud storage service 106 may be associated with a unique URL, Col 4-5 ln 67, 1-5).  The user is determined to be logged in based on having access to the document (thumbnail image) which is associated with the URL that contains the access control list.
The motivation to combine Lindberg (as modified by Ferdowsi & Yasukawa) with Lee is the same as for Claim 5.

Claims 6, 14 are rejected under 35 U.S.C. 103 as being unpatentable over PGPub 2010/0274858 (Lindberg) in view of US Patent 9,049,176 (Ferdowsi) further in view of US Patent 9,306,950 (Yasukawa) more in view of US Patent 9,210,210 (Lee) even more in view of US PGPub 2008/0313703 (Flaks).

Regarding Claims 6, 14:
Lindberg (as modified by Ferdowsi & Yasukawa & Lee) teaches the invention of claims 4, 12 as described.
Lindberg (as modified by Ferdowsi & Yasukawa & Lee) does not teach further comprising: responsive to determining that the network in which the first electronic device is located is not the private network and that the first user is in a non-logged-in state, sending the URL information of the content to be shared to the second electronic device.
Flaks teaches, in the same field of endeavor, information (e.g., a URL) that identifies content and a user is provided to a user, Abstract ln 2-4.
Flaks also teaches further comprising: responsive to determining that the network in which the first electronic device is located is not the private network and that the first user is in a non-logged-in state, sending the URL information of the content to be shared to the second electronic device (At block 525, a determination is made as to whether the request comes from a logged-on user.  If user is logged on then the user is granted access to the data after being added to access list, [0075]-[0078].    An ACL may be updated when an owner sends an e-mail to a user that invites the user to access the photos of the album, [0036] 2nd page, ln 3-5.  The same URL may be sent to one or more other users. Any user that provides the URL is granted access to the 
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention, to modify Ferdowsi with the teachings of Flaks, so as to include responsive to determining that the network in which the first electronic device is located is not the private network and that the first user is in a non-logged-in state, sending the URL information of the content to be shared to the second electronic device.  It would have been advantageous to include these details as discussed above, as this would allow the invention to include all of the user’s friends regardless of applications or networks being utilized.  See Flaks, “The user may use the information to access the content and/or may send this information to other users. The other users may use the information (e.g., by pasting it into a browser) to access the content”, Abstract ln 6-9.

Conclusion/Contact Information
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL J HACKENBERG whose telephone number is (571)272-5417.  The examiner can normally be reached on 7am-4pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton B Burgess can be reached on 5712723949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/R.J.H/Examiner, Art Unit 2454      

/GLENTON B BURGESS/Supervisory Patent Examiner, Art Unit 2454